Citation Nr: 1723842	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  16-59 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's bilateral hearing loss from 70 percent to 20 percent effective July 1, 2016 was proper, including entitlement to a disability rating higher than 20 percent for bilateral hearing loss from July 1, 2016.  

2.  Whether the discontinuation of a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective July 1, 2016 was proper.  

3.  Whether the discontinuation of basic eligibility to Dependents' Educational Assistance effective July 1, 2016 was proper.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1945 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2016 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that in his August 2016 notice of disagreement, the Veteran only appealed the reduction of the rating for bilateral hearing loss and the amount of this rating going forward.  However, because the bilateral hearing loss disability alone formed the basis for the RO's original award of a TDIU and because there is evidence of record suggesting that the Veteran may be unemployable as a result of his service-connected hearing loss, an appeal for restoration of the Veteran's TDIU rating is deemed to be part and parcel of the appeal for restoration of the 70 percent rating for bilateral hearing loss.  See e.g. Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Similarly, because the original award for basic eligibility for DEA benefits was based entirely on the award of the TDIU, the matter of potential restoration of this basic eligibility is also considered as on appeal before the Board.  

In a December 2016 rating decision, the RO found that it had committed a clear and unmistakable error (CUE) in the original September 2011 rating decision that established service connection for bilateral hearing loss and assigned a 70 percent rating effective June 29, 2011.      40 percent rating was appropriate and assigned this lower, 40 percent rating effective June 29, 2011.  Also effective June 29, 2011, the RO removed the Veteran's TDIU award and his basic eligibility for DEA benefits award.  To date, the Veteran has not appealed the December 2016 rating decision.  Consequently, the matter of CUE in the September 2011 rating decision is not currently on appeal before the Board.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016, the Veteran filed a Substantive Appeal (i.e. VA Form 9) where he specifically requested a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO (i.e. a Travel Board hearing).  There is no indication in the claims folder that such request was addressed.  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The Veteran should be scheduled for a hearing before a VLJ sitting in Manila (or in the alternative, a videoconference hearing, if he so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




